United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-50509
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALEJANDRO MORALES,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:05-CR-1775-ALL
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Alejandro Morales appeals the 87-month sentence he received

after pleading guilty to possession with intent to distribute

more than five kilograms of cocaine.   He contends that his

sentence, which was already below the statutory minimum, would

have been even lower if his trial counsel had adequately

explained to him the necessity for complete truthfulness in his

discussions with the Government.

     A claim of ineffective assistance of counsel generally will

not be considered for the first time on direct appeal because

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50509
                                -2-

there has not been an opportunity to develop evidence on the

claim.   United States v. Lampazianie, 251 F.3d 519, 527 (5th Cir.

2001).   The record here has not been sufficiently developed to

permit consideration of Morales’s claim on direct appeal.

     Accordingly, without prejudice to Morales’s right to file a

motion pursuant to 28 U.S.C. § 2255, the judgment of the district

court is AFFIRMED.